BUCKINGHAM, Judge,
concurring:
I concur with the majority opinion but do so for a slightly different reason. The majority opinion states that the issue is whether KTL was a pawnbroker and resolves the issue by determining that it was not. However, the Attorney General conceded in his argument of this case that KTL met the definition of “pawnbroker” as that term is defined in KRS 226.010. It likewise appears to me that KTL met the “pawnbroker” definition. Nevertheless, I agree with the majority opinion that KTL could not charge interest pursuant to KRS 226.080, since that statute should be construed as requiring the actual deposit of automobiles and not merely the deposit of keys and titles.